UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7086



WILLIAM E. ALTON, III,

                                              Plaintiff - Appellant,

          versus


POLLY A. SOCKS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-98-2761-AW)


Submitted:   November 8, 2001          Decided:     November 16, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William E. Alton, III, Appellant Pro Se. Randolph Stuart Sergent,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William E. Alton, III, appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation, made after an

evidentiary hearing, and find no reversible error. Accordingly, we

affirm on the reasoning of the district court.* See Alton v. Socks,

No. CA-98-2761-AW (D. Md. filed May 30, 2001; entered May 31,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
      Alton, who was represented by counsel in the district court,
failed to file objections to the magistrate judge’s report in the
time afforded him by the district court, waiving review of the
magistrate judge’s report by both the district court and this
court. See Wells v. Shriners Hosp., 109 F.3d 198, 200-01 (4th Cir.
1997). Notwithstanding this failure, the district court conducted
a de novo review and denied relief on the merits.


                                 2